Name: 2009/295/EC: Commission Decision of 18Ã March 2009 adjusting the weightings applicable from 1Ã February , 1Ã March , 1Ã April , 1Ã May and 1Ã June 2008 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: personnel management and staff remuneration;  cooperation policy;  executive power and public service;  EU institutions and European civil service
 Date Published: 2009-03-26

 26.3.2009 EN Official Journal of the European Union L 80/14 COMMISSION DECISION of 18 March 2009 adjusting the weightings applicable from 1 February, 1 March, 1 April, 1 May and 1 June 2008 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries (2009/295/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas: (1) Pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, the weightings to be applied from 1 July 2007 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries payable in the currency of their country of employment were laid down by Council Regulation (EC) No 624/2008 (2). (2) Some of these weightings need to be adjusted in accordance with the second paragraph of Article 13 of Annex X to the Staff Regulations, with effect from 1 February, 1 March, 1 April, 1 May and 1 June 2008, since the statistics available to the Commission show that in certain third countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down or adjusted, HAS DECIDED AS FOLLOWS: Sole Article The weightings applied to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries, payable in the currency of the country of employment, shall be adjusted for certain countries as shown in the Annex hereto. It contains five monthly tables showing which countries are affected and the dates of application for each one (1 February, 1 March, 1 April, 1 May and 1 June 2008). The exchange rates used for the calculation of this remuneration shall be established in accordance with the detailed rules for the implementation of the Financial Regulation and correspond to the dates of application of the weightings. Done at Brussels, 18 March 2009. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 56, 4.3.1968, p. 1. (2) OJ L 172, 2.7.2008, p. 1. ANNEX FEBRUARY 2008 Place of employment Economic parity February 2008 Exchange rate February 2008 (1) Weighting February 2008 (2) Former Yugoslav Republic of Macedonia (3) 41,78 61,451 68,0 Saudi Arabia 4,505 5,5288 81,5 Argentina 2,504 4,6491 53,9 Costa Rica 542,1 736,035 73,7 India 32,24 58,1618 55,4 Lebanon 1 835 2 232,61 82,2 Nigeria 162,7 171,243 95,0 Serbia (Belgrade) (3) 56,74 81,476 69,6 Sierra Leone 3 222 4 380,09 73,6 Sri Lanka (4) 87,73 159,65 55,0 Syria (3) 44,27 70,5 62,8 Tanzania (5) 1 109 1 664,73 66,6 Ukraine 7,794 7,45128 104,6 Venezuela (3) 2,186 3,18415 68,7 MARCH 2008 Place of employment Economic parity March 2008 Exchange rate March 2008 (6) Weighting March 2008 (7) Belarus 1 945 3 181,1 61,1 Bolivia 5,432 11,4012 47,6 Bulgaria 1,688 1,9558 86,3 Solomon Islands (8) 9,905 11,4748 86,3 Kyrgyzstan (8) 48 55,0253 87,2 Laos 10 277 13 450 76,4 Sri Lanka (9) 92,37 160,023 57,7 Tanzania (10) 1 046 1 693,89 61,8 APRIL 2008 Place of employment Economic parity April 2008 Exchange rate April 2008 (11) Weighting April 2008 (12) Cameroon 713,8 655,957 108,8 Canada 1,234 1,608 76,7 Gambia (13) 21,26 30,75 69,1 Guinea (Conakry) 3 799 6 851,17 55,5 Guinea-Bissau 760,7 655,957 116,0 Indonesia (Banda Aceh) 6 925 14 540,2 47,6 Central African Republic 728,4 655,957 111,0 Vanuatu 155,8 148,98 104,6 MAY 2008 Place of employment Economic parity May 2008 Exchange rate May 2008 (14) Weighting May 2008 (15) Armenia 331,6 482,2 68,8 Egypt (16) 2,708 8,60965 31,5 Haiti (16) 63,31 61,9632 102,2 Lesotho 6,059 11,8167 51,3 Madagascar 2 125 2 621,33 81,1 Peru 3,132 4,34275 72,1 Philippines 42,21 65,686 64,3 Suriname 1,743 4,2939 40,6 JUNE 2008 Place of employment Economic parity June 2008 Exchange rate June 2008 (17) Weighting June 2008 (18) Former Yugoslav Republic of Macedonia (19) 45,35 61,3871 73,9 Egypt (20) 2,913 8,44855 34,5 Ethiopia 12,12 15,2245 79,6 Gambia (21) 22,41 32,7 68,5 Haiti (20) 66,63 62,9246 105,9 Fiji 1,695 2,33508 72,6 Solomon Islands (22) 10,81 12,0152 90,0 Jamaica 93,22 110,025 84,7 Kyrgyzstan (22) 50,99 56,6834 90,0 New Caledonia 172,6 119,332 144,6 Uganda 1 835 2 563,8 71,6 Pakistan 44,72 107,615 41,6 Samoa 2,642 3,89332 67,9 Serbia (Belgrade) (19) 61,51 80,7545 76,2 Sudan (Khartoum) 1,685 3,1984 52,7 Syria (19) 46,93 72,09 65,1 Tanzania (23) 1 165 1 873,39 62,2 Turkey 1,567 1,9039 82,3 Venezuela (19) 2,075 3,34347 62,1 Yemen 182,6 310,909 58,7 (1) EUR 1 = national currency (Cuba, El Salvador, Ecuador = USD). (2) Brussels = 100 %. (3) The weighting for this place is adapted twice: for February and June. (4) The weighting for this place is adapted twice: for February and March. (5) The weighting for this place is adapted three times: for February, March and June. (6) EUR 1 = national currency (Cuba, El Salvador, Ecuador = USD). (7) Brussels = 100 %. (8) The weighting for this place is adapted twice: for March and June. (9) The weighting for this place is adapted twice: for February and March. (10) The weighting for this place is adapted three times: for February, March and June. (11) EUR 1 = national currency (Cuba, El Salvador, Ecuador = USD). (12) Brussels = 100 %. (13) The weighting for this place is adapted twice: for April and June. (14) EUR 1 = national currency (Cuba, El Salvador, Ecuador = USD). (15) Brussels = 100 %. (16) The weighting for this place is adapted twice: for May and June. (17) EUR 1 = national currency (Cuba, El Salvador, Ecuador = USD). (18) Brussels = 100 %. (19) The weighting for this place is adapted twice: for February and June. (20) The weighting for this place is adapted twice: for May and June. (21) The weighting for this place is adapted twice: for April and June. (22) The weighting for this place is adapted twice: for March and June. (23) The weighting for this place is adapted three times: for February, March and June.